     Case 2:19-cv-00377-KJM-DMC Document 36 Filed 07/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GENNEL EDWARD MILES, JR.,                         No. 2:19-CV-0377-KJM-DMC-P
12                      Petitioner,
                                                        ORDER
13           v.
14    W.J. SULLIVAN,
15                      Respondent.
16

17                 Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The United States Court of Appeals for the Ninth Circuit reversed

19   the District Court’s decision dismissing Petitioner’s petition as time-barred due to subsequent

20   developments in California case law. ECF No. 31. The Ninth Circuit reversed and remanded for

21   further proceedings. Id. The Court ordered Respondent to file an answer to the petition within 60

22   days. ECF No. 34. Respondent, however, informed the Court that the Ninth Circuit has not yet

23   issued a mandate transferring jurisdiction back to this Court. See ECF No. 35. The Court’s order

24   issued on July 14, 2021, is thus VACATED as having been issued in error.

25                 IT IS SO ORDERED.

26   Dated: July 20, 2021
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
